Citation Nr: 0921756	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-01 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as 
secondary to service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims for secondary service 
connection for vertigo and an increased rating for bilateral 
hearing loss by correspondence dated in August 2004 and March 
2006.  The Board finds, however, that as this case must be 
remanded for additional development, a remedial notice for 
increased rating claims should be provided as a result of the 
recent court decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the evidence of record shows that the Veteran 
received audiological examinations at a VA facility in 
September 2004 and April 2007.  Although the examiner 
provided audiometric findings, she did not have access to the 
claims file on either occasion and no comment was made 
regarding the functional effects caused by the Veteran's 
hearing disability.  In Martinak v. Nicholson, 21 Vet. App. 
447 (2007), the United States Court  of Appeals for Veterans 
Claims (Court) held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Id. at 455.  Given the above, the Board 
finds that a further VA audiological examination of the 
Veteran is required prior to adjudication of his increased 
rating claim.

As to his secondary service connection claim, the Veteran's 
service treatment records do not show any complaints of or 
treatment for vertigo, but they do show he received combat 
wounds during World War II.  Private and VA medical records 
in the claims file reveal that the Veteran was diagnosed with 
true vertigo in 1997.  When he was evaluated for vertigo he 
was found to be a diabetic.  The Veteran's private physician, 
Dr. C.G.B., wrote in a January 1999 letter that he 
recommended as treatment that the Veteran decrease his salt 
intake and eliminate or decrease his caffeine intake.  

According to a September 1997 VA outpatient treatment record, 
an examiner was unsure of the etiology of the Veteran's 
vertigo but suspected diabetes, degenerative joint disease, 
migraine headaches, or a virus.  A September 1997 VA examiner 
opined that the Veteran's vertigo was most likely not related 
to service noise exposure, but this examiner did not opine 
whether the Veteran's vertigo was proximately due to or 
aggravated by any service-connected disability, especially 
his bilateral hearing loss.  Subsequent VA examiners in 
December 1999, September 2004 and April 2007 did not offer an 
opinion on whether the Veteran's vertigo was secondary to his 
service-connected bilateral hearing loss or to any other of 
his service-connected disabilities.  The Board notes that the 
Veteran is service-connected for bilateral hearing loss; for 
scars of the left buttock and thigh, with retained foreign 
body; for scar of the right leg, with retained foreign body; 
for a tender scar of the left thigh; and for a varicocele.

Therefore, in order to properly adjudicate the Veteran's 
secondary service connection claim, after the VA audiological 
examination requested above is completed a VA examination by 
a neurologist should be scheduled to provide an opinion 
regarding the onset and etiology of the Veteran's vertigo.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and non-VA medical records.  The 
claims file reflects that the Veteran has received outpatient 
medical treatment from the New Haven and Newington VA Medical 
Centers ("VAMC"); however, as the claims file only includes 
records from those facilities dated up to January 2007, any 
additional records from those facilities should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  In particular, the AMC/RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A, 38 C.F.R. 
§ 3.159, and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), are fully complied 
with and satisfied.  

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the Veteran 
for his vertigo and hearing loss.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from the Newington and New 
Haven, Connecticut VAMC, from January 2007 
to the present.  After the Veteran has 
signed the appropriate releases, pertinent 
records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the Veteran should 
be scheduled for a VA audiological 
examination to determine the extent and 
severity of his service-connected 
bilateral hearing loss.  All indicated 
studies should be performed.  The 
examination is to be conducted in 
accordance with the requirements of the 
Disability Examination Worksheet for Audio 
Examinations (revised October 10, 2008).  
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

4.  After completion of the audiological 
examination, the Veteran should be 
scheduled for a VA neurological 
examination to determine the onset and 
etiology of his claimed vertigo.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner also should obtain 
a medical history from the Veteran.  
Following a review of the claims folder 
and an examination of the Veteran, the 
examiner then should provide an opinion 
with respect to: 

    A.  Whether the Veteran currently has a 
vertigo disability; and, if so, 
    
    B.  Whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the Veteran's 
vertigo disorder is related to his period 
of active service; or

	C.  Whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that his vertigo 
disorder is proximately due to or is 
aggravated by his service-connected 
bilateral hearing loss or by any of his 
other service-connected disabilities.

All opinions provided are to include 
sustainable reasons and bases, with 
references, when necessary, to information 
in the claims folder.  In particular, the 
neurologist should address the opinion of 
the September 1997 VA examiner, who found 
that vertigo was most likely not related 
to service noise exposure, and the 
assessment found in a September 1997 VA 
outpatient medical record that vertigo 
might be due to diabetes mellitus, 
migraines, degenerative joint disease, or 
was viral in nature. 

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations sent to his current 
address.  A copy of all notifications must 
be associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  The AMC/RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
Full consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(concerning staged ratings).  If any 
benefit sought remains denied, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



